Exhibit 10.1

 

Summary of Non-Employee Director Compensation

 

Cash Compensation

 

Annual Retainer:

   $ 25,000

Annual Committee Fees:

      

Audit Committee Chair

   $ 5,000

Compensation Committee Chair

   $ 1,000

Meeting Fees:

      

Special Board Meetings

   $ 1,000

Committee Meetings

   $ 1,000

 

Equity Compensation

 

Each year, non-employee directors will receive an award of restricted units
equal to $25,000 in value. Subject to limits in the Inergy Long Term Incentive
Plan, the board has the discretion to determine the form and terms of such
awards to non-employee directors.

 

4